



EXHIBIT 10.5
SEASPINE HOLDINGS CORPORATION
2020 EMPLOYMENT INDUCEMENT INCENTIVE AWARD PLAN
ARTICLE 1.
PURPOSE
The purpose of the SeaSpine Holdings Corporation 2020 Employment Inducement
Incentive Award Plan (the “Plan”) is to promote the success and enhance the
value of SeaSpine Holdings Corporation, a Delaware corporation (the “Company”),
by linking the individual interests of Eligible Individuals to those of the
Company’s stockholders and by providing such individuals with an incentive for
outstanding performance to generate superior returns to the Company’s
stockholders. The Plan is further intended to provide flexibility to the Company
and its subsidiaries in their ability to motivate, attract, and retain the
services of the Eligible Individuals upon whose judgment, interest, and special
effort the successful conduct of the Company’s operation is largely dependent.
ARTICLE 2.
DEFINITIONS AND CONSTRUCTION
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
2.1    “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 10 hereof.
2.2    “Affiliate” shall mean any Parent or any Subsidiary.
2.3    “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s financial statements under United States federal securities laws from
time to time.
2.4    “Applicable Law” shall mean any applicable law, including without
limitation, (a) provisions of the Code, the Securities Act, the Exchange Act and
any rules or regulations thereunder; (b) corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether federal, state,
local or foreign; and (c) rules of any securities exchange, national market
system or automated quotation system on which the Shares are listed, quoted or
traded.
2.5    “Award” shall mean an Option, a Restricted Stock award, a Performance
Award, a Dividend Equivalent award, a Stock Payment award, a Restricted Stock
Unit award, a Performance Share award, an Other Incentive Award or a Stock
Appreciation Right, which may be awarded or granted under the Plan.
2.6    “Award Agreement” shall mean any written notice, agreement, contract or
other instrument or document evidencing an Award, including through electronic
medium, which shall contain such terms and conditions with respect to an Award
as the Administrator shall determine, consistent with the Plan.
2.7    “Board” shall mean the Board of Directors of the Company.





--------------------------------------------------------------------------------





2.8    “Cause” shall mean, with respect to any Participant, “Cause” as defined
in such Participant’s employment agreement or severance agreement with the
Company if such an agreement exists and contains a definition of Cause or, if no
such agreement exists or such agreement does not contain a definition of Cause,
then Cause shall mean (a) the Participant’s neglect of duties or
responsibilities that he or she is required to perform for the Company or any
willful failure by the Participant to obey a lawful direction of the Board or
the Company; (b) the Participant’s engaging in any act of dishonesty, fraud,
embezzlement, misrepresentation or other act of moral turpitude; (c) the
Participant’s knowing violation of any federal or state law or regulation
applicable to the Company’s business; (d) the Participant’s material breach of
any confidentiality, non-compete agreement or invention assignment agreement or
any other material agreement between the Participant and the Company; (e) the
Participant’s conviction of, or plea of nolo contendere to, any felony or crime
of moral turpitude which conviction or plea is materially and demonstrably
injurious to the Company or any of its subsidiaries; (f) failure by the
Participant to comply with the Company’s material written policies or rules; or
(g) the Participant’s act or omission in the course of his or her employment
which constitutes gross negligence or willful misconduct.
2.9    “Change in Control” shall mean the occurrence of any of the following
events:
(a)    A transaction or series of transactions (other than an offering of Shares
to the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any Parent or any Subsidiary, an employee benefit plan
maintained by any of the foregoing entities or a “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than fifty percent (50%) of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or
(b)    During any period of two (2) consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.9(a)
or Section 2.9(c) hereof) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the two (2)-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or
(c)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination, (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case, other than a transaction:
(i)    Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and





--------------------------------------------------------------------------------





(ii)    After which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 2.9(c)(ii) as beneficially owning fifty percent
(50%) or more of the combined voting power of the Successor Entity solely as a
result of the voting power held in the Company prior to the consummation of the
transaction; or
(d)    Approval by the Company’s stockholders of a liquidation or dissolution of
the Company.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Section 409A of the Code, to the
extent required to avoid the imposition of additional taxes under Section 409A
of the Code, the transaction or event described in subsection (a), (b), (c) or
(d) with respect to such Award (or portion thereof) shall only constitute a
Change in Control for purposes of the payment timing of such Award if such
transaction also constitutes a “change in control event” (within the meaning of
Code Section 409A). Consistent with the terms of this Section 2.9, the
Administrator shall have full and final authority to determine conclusively
whether a Change in Control of the Company has occurred pursuant to the above
definition, the date of the occurrence of such Change in Control and any
incidental matters relating thereto; provided that any exercise of authority in
conjunction with a determination of whether a Change in Control is a “change in
control event” as defined in Treasury Regulation Section 1.409A-3(i)(5) shall be
consistent with such regulation.
2.10    “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, together with the regulations and official guidance promulgated
thereunder, whether issued prior or subsequent to the grant of any Award.
2.11    “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board described in Article 10 hereof.
2.12    “Common Stock” shall mean the common stock of the Company, par value
$0.01 per share.
2.13     “Company” shall mean SeaSpine Holdings Corporation, a Delaware
corporation.
2.14    “Consultant” shall mean (a) any consultant or advisor of the Company or
any Parent or Subsidiary who qualifies as a consultant or advisor under the
applicable rules of Form S-8 Registration Statement or (b) any other individual
who is determined by the Administrator to be a Consultant for purposes of the
Plan.
2.15    “Director” shall mean a member of the Board, as constituted from time to
time.
2.16    “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under Section 8.2
hereof.
2.17    “DRO” shall mean a “domestic relations order” as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.





--------------------------------------------------------------------------------





2.18    “Eligible Individual” shall mean any prospective Employee who has not
previously been an Employee or Director of the Company or an Affiliate, or who
is commencing employment with the Company or an Affiliate following a bona fide
period of non-employment by the Company or an Affiliate, if he or she is granted
an Award in connection with his or her commencement of employment with the
Company or an Affiliate and such grant is an inducement material to his or her
entering into employment with the Company or an Affiliate (within the meaning of
Nasdaq Stock Market Rule IM-5636-1 or any successor rule, if the Company’s
securities are traded on the Nasdaq Stock Market, and/or the applicable
requirements of any other established stock exchange on which the Company’s
securities are traded, as applicable, as such rules and requirements may be
amended from time to time). The Administrator may in its discretion adopt
procedures from time to time to ensure that a prospective Employee is eligible
to participate in the Plan prior to the granting of any Awards to such
individual under the Plan (including without limitation a requirement that each
such prospective Employee certify to the Company prior to the receipt of an
Award under the Plan that he or she has not been previously employed by the
Company or an Affiliate, or if previously employed, has had a bona fide period
of non-employment, and that the grant of Awards under the Plan is an inducement
material to his or her agreement to enter into employment with the Company or an
Affiliate).
2.19    “Employee” shall mean any officer or other employee (within the meaning
of Section 3401(c) of the Code) of the Company or any Parent or Subsidiary.
2.20    “Equity Restructuring” shall mean a nonreciprocal transaction between
the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of Shares (or other securities of the
Company) or the share price of Common Stock (or other securities) and causes a
change in the per share value of the Common Stock underlying outstanding
stock-based Awards.
2.21    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
2.22    “Fair Market Value” shall mean, as of any given date, the value of a
Share determined as follows:
(a)If the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Capital Market, the NASDAQ
Global Market and the NASDAQ Global Select Market), (ii) listed on any national
market system or (iii) listed, quoted or traded on any automated quotation
system, its Fair Market Value shall be the closing sales price for a Share as
quoted on such exchange or system for such date or, if there is no closing sales
price for a Share on the date in question, the closing sales price for a Share
on the last preceding date for which such quotation exists, as reported in The
Wall Street Journal or such other source as the Administrator deems reliable;
(b)If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or
(c)If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.





--------------------------------------------------------------------------------





2.23    “Full Value Award” shall mean any Award that is settled in Shares other
than: (a) an Option, (b) a Stock Appreciation Right or (c) any other Award for
which the Participant pays the intrinsic value existing as of the date of grant
(whether directly or by foregoing a right to receive a payment from the Company
or any Affiliate).
2.24    “Good Reason” shall mean, with respect to any Participant, “Good Reason”
as defined in an employment, severance or applicable award agreement between
such Participant and the Company if such an agreement exists and contains a
definition of Good Reason or, if no such agreement exists or such agreement does
not contain a definition of Good Reason, then Good Reason shall mean, without
the express written consent of the Participant, the occurrence of any of the
following:
(d)a material diminution in the Participant’s authority, duties or
responsibilities or the assignment of duties to the Participant that are
materially inconsistent with the Participant’s position with the Company;
(e)a material reduction in the Participant’s base salary; and/or
(f)a change in the geographic location at which the Participant must perform
services to a location more than 50 miles from the location at which the
Participant normally performs such services as of the date of grant of the
award,
provided, that the Participant’s resignation shall only constitute a resignation
for Good Reason if (i) the Participant provides the Company with a notice of
termination for Good Reason within 30 days after the initial existence of the
facts or circumstances constituting Good Reason, (ii) the Company has failed to
cure such facts or circumstances within 30 days after receipt of the notice of
termination, and (iii) the date of termination occurs no later than 60 days
after the initial occurrence of the facts or circumstances constituting Good
Reason.
2.25    “Independent Director” shall mean a Director of the Company who is not
an Employee of the Company and who qualifies as “independent” within the meaning
of Nasdaq Stock Market Rule 5605(a)(2), or any successor rule, if the Company’s
securities are traded on the Nasdaq Stock Market, and/or the applicable
requirements of any other established stock exchange on which the Company’s
securities are traded, as applicable, as such rules and requirements may be
amended from time to time.
2.26    “Non-Employee Director” shall mean a Director of the Company who
qualifies as a “Non-Employee Director” as defined in Rule 16b-3(b)(3) of the
Exchange Act, or any successor definition.
2.27    “Non-Qualified Stock Option” shall mean an Option that is not an
incentive stock option within the meaning of Section 422 of the Code.
2.28    “Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 5 hereof. Any Option granted under the Plan shall
be a Non-Qualified Stock Option.
2.29    “Other Incentive Award” shall mean an Award denominated in, linked to or
derived from Shares or value metrics related to Shares, granted pursuant to
Section 8.6 hereof.
2.30    “Parent” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities ending with the Company if
each of the entities other than the Company beneficially owns, at the time of
the determination, securities or interests representing more than fifty percent
(50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.





--------------------------------------------------------------------------------





2.31    “Participant” shall mean an Eligible Individual who has been granted an
Award pursuant to the Plan.
2.32    “Performance Award” shall mean an Award that is granted under Section
8.1 hereof.
2.33    “Performance Share” shall mean a contractual right awarded under Section
9.5 hereof to receive a number of Shares or the cash value of such number of
Shares based on the attainment of specified performance goals or other criteria
determined by the Administrator.
2.34    “Permitted Transferee” shall mean, with respect to a Participant, any
“family member” of the Participant, as defined under the General Instructions to
Form S-8 Registration Statement under the Securities Act or any successor Form
thereto.
2.35    “Plan” shall mean this SeaSpine Holdings Corporation 2020 Employment
Inducement Incentive Award Plan, as it may be amended from time to time.
2.36    “Program” shall mean any program adopted by the Administrator pursuant
to the Plan containing the terms and conditions intended to govern a specified
type of Award granted under the Plan and pursuant to which such type of Award
may be granted under the Plan.
2.37    “Qualifying Termination” shall mean a termination of a Participant’s
service (i) by the Company without Cause or (ii) by the Participant for Good
Reason.
2.38    “Restricted Stock” shall mean an award of Shares made under Article 7
hereof that is subject to certain restrictions and may be subject to risk of
forfeiture.
2.39    “Restricted Stock Unit” shall mean a contractual right awarded under
Section 8.4 hereof to receive in the future a Share or the cash value of a
Share.
2.40    “Securities Act” shall mean the Securities Act of 1933, as amended.
2.41    “Share Limit” shall have the meaning provided in Section 3.1(a) hereof.
2.42    “Shares” shall mean shares of Common Stock.
2.43    “Stock Appreciation Right” shall mean a stock appreciation right granted
under Article 5 hereof.
2.44    “Stock Payment” shall mean a payment in the form of Shares awarded under
Section 8.3 hereof.
2.45    “Subsidiary” shall mean (a) a corporation, association or other business
entity of which fifty percent (50%) or more of the total combined voting power
of all classes of capital stock is owned, directly or indirectly, by the Company
and/or by one or more Subsidiaries, (b) any partnership or limited liability
company of which fifty percent (50%) or more of the equity interests are owned,
directly or indirectly, by the Company and/or by one or more Subsidiaries and
(c) any other entity not described in clauses (a) or (b) above of which fifty
percent (50%) or more of the ownership and the power (whether voting interests
or otherwise), pursuant to a written contract or agreement, to direct the
policies and management or the financial and the other affairs thereof, are
owned or controlled by the Company and/or by one or more Subsidiaries.
2.46    “Successor Entity” shall have the meaning provided in Section 2.9(c)(i)
hereof.
2.47    “Termination of Service” shall mean:





--------------------------------------------------------------------------------





(a)    As to a Consultant, the time when the engagement of a Participant as a
Consultant to the Company and its Affiliates is terminated for any reason, with
or without cause, including, without limitation, by resignation, discharge,
death or retirement, but excluding terminations where the Consultant
simultaneously commences or remains in employment and/or service as an Employee
and/or Director with the Company or any Affiliate.
(b)    As to a non-employee director, the time when a Participant who is a
non-employee director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Participant simultaneously
commences or remains in employment and/or service as an Employee and/or
Consultant with the Company or any Affiliate.
(c)    As to an Employee, the time when the employee-employer relationship
between a Participant and the Company and its Affiliates is terminated for any
reason, including, without limitation, a termination by resignation, discharge,
death, disability or retirement, but excluding terminations where the
Participant simultaneously commences or remains in service as a Consultant
and/or Director with the Company or any Affiliate.
The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to any Termination of Service, including, without
limitation, whether a Termination of Service has occurred, whether any
Termination of Service resulted from a discharge for cause and whether any
particular leave of absence constitutes a Termination of Service. For purposes
of the Plan, a Participant’s employee-employer relationship or consultancy
relationship shall be deemed to be terminated in the event that the Affiliate
employing or contracting with such Participant ceases to remain an Affiliate
following any merger, sale of stock or other corporate transaction or event
(including, without limitation, a spin-off).
ARTICLE 3.
SHARES SUBJECT TO THE PLAN
3.1    Number of Shares.
(a)    Subject to Sections 3.1(b), 11.1 and 11.2 hereof, the aggregate number of
Shares which may be issued or transferred pursuant to Awards under the Plan
shall be equal to 2,000,000 Shares (the “Share Limit”).





--------------------------------------------------------------------------------





(b)    If any Shares subject to an Award are forfeited or expire or such Award
is settled for cash (in whole or in part), the Shares subject to such Award
shall, to the extent of such forfeiture, expiration or cash settlement, again be
available for future grants of Awards under the Plan and shall be added back to
the Share Limit in the same number of Shares as were debited from the Share
Limit in respect of the grant of such Award (as may be adjusted in accordance
with Section 11.2 hereof). Notwithstanding anything to the contrary contained
herein, the following Shares shall not be added back to the Share Limit and will
not be available for future grants of Awards: (i) Shares tendered by a
Participant or withheld by the Company in payment of the exercise price of an
Option or Stock Appreciation Right; (ii) Shares tendered by a Participant or
withheld by the Company to satisfy any tax withholding obligation with respect
to an Option or a Stock Appreciation Right; (iii) Shares subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right on exercise thereof; and (iv) Shares purchased
on the open market with the cash proceeds from the exercise of Options or
otherwise. Shares tendered by a Participant or withheld by the Company to
satisfy any tax withholding obligation with respect to a Full Value Award shall
be added back to the Share Limit in the same number of Shares as were debited
from the Share Limit in respect of the grant of such Award (as may be adjusted
in accordance with Section 11.2 hereof). Any Shares repurchased by the Company
under Section 7.4 hereof at the same price paid by the Participant so that such
Shares are returned to the Company will again be available for Awards. The
payment of Dividend Equivalents in cash in conjunction with any outstanding
Awards shall not be counted against the Shares available for issuance under the
Plan.
3.2    Stock Distributed. Any Shares distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Common Stock, treasury
Common Stock or Common Stock purchased on the open market.
ARTICLE 4.
GRANTING OF AWARDS
4.1    Participation. The Administrator may, from time to time, select from
among all Eligible Individuals, those to whom one or more Awards shall be
granted and shall determine the nature and amount of each Award, which shall not
be inconsistent with the requirements of the Plan. No Eligible Individual shall
have any right to be granted an Award pursuant to the Plan.
4.2    Award Agreement. Each Award shall be evidenced by an Award Agreement
stating the terms and conditions applicable to such Award, consistent with the
requirements of the Plan and any applicable Program.
4.3    Limitations Applicable to Section 16 Persons. Notwithstanding anything
contained herein to the contrary, with respect to any Award granted or awarded
to any individual who is then subject to Section 16 of the Exchange Act, the
Plan, any applicable Program and the applicable Award Agreement shall be subject
to any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including Rule 16b‑3 of the Exchange Act and any
amendments thereto) that are requirements for the application of such exemptive
rule, and such additional limitations shall be deemed to be incorporated by
reference into such Award to the extent permitted by Applicable Law.





--------------------------------------------------------------------------------





4.4    At-Will Service. Nothing in the Plan or in any Program or Award Agreement
hereunder shall confer upon any Participant any right to continue as an
Employee, Director or Consultant of the Company or any Affiliate, or shall
interfere with or restrict in any way the rights of the Company or any
Affiliate, which rights are hereby expressly reserved, to discharge any
Participant at any time for any reason whatsoever, with or without cause, and
with or without notice, or to terminate or change all other terms and conditions
of any Participant’s employment or engagement, except to the extent expressly
provided otherwise in a written agreement between the Participant and the
Company or any Affiliate.
4.5    Foreign Participants. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Affiliates operate or have Eligible Individuals, or in order to
comply with the requirements of any foreign securities exchange, the
Administrator, in its sole discretion, shall have the power and authority to:
(a) determine which Affiliates shall be covered by the Plan; (b) determine which
Eligible Individuals outside the United States are eligible to participate in
the Plan; (c) modify the terms and conditions of any Program or any Award
granted to Eligible Individuals outside the United States to comply with
applicable foreign laws or listing requirements of any such foreign securities
exchange; (d) establish subplans and modify exercise procedures and other terms
and procedures, to the extent such actions may be necessary or advisable;
provided, however, that no such subplans and/or modifications shall increase the
Share Limit; and (e) take any action, before or after an Award is made, that it
deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals or listing requirements of any
such foreign securities exchange. Notwithstanding the foregoing, the
Administrator may not take any actions hereunder, and no Awards shall be
granted, that would violate Applicable Law.
4.6    Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may,
in the sole discretion of the Administrator, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.
ARTICLE 5.
GRANTING OF OPTIONS AND STOCK APPRECIATION RIGHTS
5.1    Granting of Options and Stock Appreciation Rights to Eligible
Individuals. The Administrator is authorized to grant Options and Stock
Appreciation Rights to Eligible Individuals from time to time, in its sole
discretion, on such terms and conditions as it may determine which shall not be
inconsistent with the Plan.
5.2    Option and Stock Appreciation Right Exercise Price. The exercise price
per Share subject to each Option and Stock Appreciation Right shall be set by
the Administrator, but shall not be less than one hundred percent (100%) of the
Fair Market Value of a Share on the date the Option or Stock Appreciation Right,
as applicable, is granted.





--------------------------------------------------------------------------------





5.3    Option and Stock Appreciation Right Term. The term of each Option and of
each Stock Appreciation Right shall be set by the Administrator in its sole
discretion; provided, however, that the term shall not be more than ten (10)
years from the date the Option or Stock Appreciation Right, as applicable, is
granted. The Administrator shall determine the time period, including the time
period following a Termination of Service, during which the Participant has the
right to exercise the vested Options or Stock Appreciation Rights, which time
period may not extend beyond the stated term of the Option or Stock Appreciation
Right. Except as limited by the requirements of Section 409A of the Code, the
Administrator may extend the term of any outstanding Option or Stock
Appreciation Right, and may extend the time period during which vested Options
or Stock Appreciation Rights may be exercised, in connection with any
Termination of Service of the Participant, and may amend any other term or
condition of such Option or Stock Appreciation Right relating to such a
Termination of Service.


5.4    Option and Stock Appreciation Right Vesting.
(a)    The terms and conditions pursuant to which an Option or Stock
Appreciation Right vests in the Participant and becomes exercisable shall be
determined by the Administrator and set forth in the applicable Award Agreement.
Such vesting may be based on service with the Company or any Affiliate, or any
other criteria selected by the Administrator. At any time after the grant of an
Option or Stock Appreciation Right, the Administrator may, in its sole
discretion and subject to whatever terms and conditions it selects, accelerate
the vesting of the Option or Stock Appreciation Right.
(b)    No portion of an Option or Stock Appreciation Right which is
unexercisable at a Participant’s Termination of Service shall thereafter become
exercisable, except as may be otherwise provided by the Administrator either in
an applicable Program, the applicable Award Agreement or by action of the
Administrator following the grant of the Option or Stock Appreciation Right.
5.5    Substitution of Stock Appreciation Rights. The Administrator may, in its
sole discretion, substitute an Award of Stock Appreciation Rights for an
outstanding Option at any time prior to or upon exercise of such Option;
provided, however, that such Stock Appreciation Rights shall be exercisable with
respect to the same number of Shares for which such substituted Option would
have been exercisable, and shall also have the same exercise price and remaining
term as the substituted Option.
ARTICLE 6.
EXERCISE OF OPTIONS AND STOCK APPRECIATION RIGHTS
6.1    Partial Exercise. An exercisable Option or Stock Appreciation Right may
be exercised in whole or in part. However, an Option or Stock Appreciation Right
shall not be exercisable with respect to fractional shares and the Administrator
may require that, by the terms of the Option or Stock Appreciation Right, a
partial exercise must be with respect to a minimum number of Shares.
6.2    Manner of Exercise. All or a portion of an exercisable Option or Stock
Appreciation Right shall be deemed exercised upon delivery of all of the
following to the stock administrator of the Company, or such other person or
entity designated by the Administrator, or his, her or its office, as
applicable:
(a)    A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option or Stock Appreciation
Right, or a portion thereof, is exercised. The notice shall be signed by the
Participant or other person then-entitled to exercise the Option or Stock
Appreciation Right or such portion of the Option or Stock Appreciation Right;





--------------------------------------------------------------------------------





(b)    Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Law. The Administrator may, in its sole discretion, also take such additional
actions as it deems appropriate to effect such compliance including; without
limitation, placing legends on share certificates and issuing stop transfer
notices to agents and registrars;
(c)    In the event that the Option or Stock Appreciation Right shall be
exercised pursuant to Section 9.3 hereof by any person or persons other than the
Participant, appropriate proof of the right of such person or persons to
exercise the Option or Stock Appreciation Right, as determined in the sole
discretion of the Administrator; and
(d)    Full payment of the exercise price and applicable withholding taxes for
the Shares with respect to which the Option or Stock Appreciation Right, or
portion thereof, is exercised, in a manner permitted by the Administrator in
accordance with Sections 9.1 and 9.2 hereof.
ARTICLE 7.
RESTRICTED STOCK
7.1    Award of Restricted Stock.
(a)    The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.
(b)    The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value of the Shares
to be purchased, unless otherwise permitted by Applicable Law. In all cases,
legal consideration shall be required for each issuance of Restricted Stock to
the extent required by Applicable Law.
7.2    Rights as Stockholders. Subject to Section 7.4 hereof, upon issuance of
Restricted Stock, the Participant shall have, unless otherwise provided by the
Administrator, all the rights of a stockholder with respect to said shares,
subject to the restrictions in an applicable Program or in the applicable Award
Agreement, including the right to receive all dividends and other distributions
paid or made with respect to the shares; provided, however, that, in the sole
discretion of the Administrator, any extraordinary distributions with respect to
the shares shall be subject to the restrictions set forth in Section 7.3 hereof.
In addition, with respect Restricted Stock that is subject to vesting, dividends
which are paid prior to vesting shall only be paid out to the Participant to the
extent that the vesting conditions are subsequently satisfied and the share of
Restricted Stock vests.
7.3    Restrictions. All shares of Restricted Stock (including any shares
received by Participants thereof with respect to shares of Restricted Stock as a
result of stock dividends, stock splits or any other form of recapitalization)
shall, in the terms of an applicable Program or the applicable Award Agreement,
be subject to such restrictions and vesting requirements as the Administrator
shall provide. By action taken after the Restricted Stock is issued, the
Administrator may, on such terms and conditions as it may determine to be
appropriate, accelerate the vesting of such Restricted Stock by removing any or
all of the restrictions imposed by the terms of any Program or by the applicable
Award Agreement. Restricted Stock may not be sold or encumbered until all
restrictions are terminated or expire.





--------------------------------------------------------------------------------





7.4    Repurchase or Forfeiture of Restricted Stock. If no purchase price was
paid by the Participant for the Restricted Stock, upon a Termination of Service,
the Participant’s rights in unvested Restricted Stock then subject to
restrictions shall lapse and be forfeited, and such Restricted Stock shall be
surrendered to the Company and cancelled without consideration. If a purchase
price was paid by the Participant for the Restricted Stock, upon a Termination
of Service the Company shall have the right to repurchase from the Participant
the unvested Restricted Stock then-subject to restrictions at a cash price per
share equal to the price paid by the Participant for such Restricted Stock or
such other amount as may be specified in an applicable Program or the applicable
Award Agreement. The Administrator in its sole discretion may provide that, upon
certain events, including without limitation the Participant’s death, retirement
or disability, any other specified Termination of Service or any other event,
the Participant’s rights in unvested Restricted Stock shall not terminate, such
Restricted Stock shall vest and cease to be forfeitable and, if applicable, the
Company shall cease to have a right of repurchase.
7.5    Certificates for Restricted Stock. Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing shares of Restricted Stock must include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, and the Company may, in its sole
discretion, retain physical possession of any stock certificate until such time
as all applicable restrictions lapse.
7.6    Section 83(b) Election. If a Participant makes an election under Section
83(b) of the Code to be taxed with respect to the Restricted Stock as of the
date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant shall be required to deliver a copy of such election to
the Company promptly after filing such election with the Internal Revenue
Service.
7.7    Death or Disability. Except as otherwise determined by the Administrator,
in the event of a Participant’s death or disability (within the meaning of a
“permanent and total disability” under Section 22(e)(3) of the Code), all
restrictions on such Participant’s Restricted Stock (other than Restricted Stock
granted to Participants in France) shall lapse and such Restricted Stock shall
become vested Shares.
ARTICLE 8.
PERFORMANCE AWARDS; DIVIDEND EQUIVALENTS; STOCK PAYMENTS; RESTRICTED STOCK
UNITS; PERFORMANCE SHARES; OTHER INCENTIVE AWARDS
8.1    Performance Awards.
(a)    The Administrator is authorized to grant Performance Awards to any
Eligible Individual. The value of Performance Awards may be linked to any one or
more of the performance criteria or other specific criteria determined by the
Administrator, in each case on a specified date or dates or over any period or
periods determined by the Administrator.
(b)    Without limiting Section 8.1(a) hereof, the Administrator may grant
Performance Awards to any Eligible Individual in the form of a cash bonus
payable upon the attainment of objective performance goals, or such other
criteria, whether or not objective, which are established by the Administrator,
in each case on a specified date or dates or over any period or periods
determined by the Administrator.
8.2    Dividend Equivalents.





--------------------------------------------------------------------------------





(a)    Subject to Section 8.2(b) hereof, Dividend Equivalents may be granted by
the Administrator, either alone or in tandem with another Award, based on
dividends declared on the Common Stock, to be credited as of dividend payment
dates during the period between the date the Dividend Equivalents are granted to
a Participant and the date such Dividend Equivalents terminate or expire, as
determined by the Administrator. Such Dividend Equivalents shall be converted to
cash or additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Administrator. In addition, Dividend
Equivalents with respect to an Award that is subject to vesting that are based
on dividends paid prior to the vesting of such Award shall only be paid out to
the Participant to the extent that the vesting conditions are subsequently
satisfied and the Award vests.
(b)    Notwithstanding the foregoing, no Dividend Equivalents shall be payable
with respect to Options or Stock Appreciation Rights.
8.3    Stock Payments. The Administrator is authorized to make one or more Stock
Payments to any Eligible Individual. The number or value of Shares of any Stock
Payment shall be determined by the Administrator and may be based upon one or
more performance criteria or any other specific criteria, including service to
the Company or any Affiliate, determined by the Administrator. Stock Payments
may, but are not required to be made in lieu of base salary, bonus, fees or
other cash compensation otherwise payable to such Eligible Individual.
8.4    Restricted Stock Units. The Administrator is authorized to grant
Restricted Stock Units to any Eligible Individual. The number and terms and
conditions of Restricted Stock Units shall be determined by the Administrator.
The Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including conditions based on one
or more performance criteria or other specific criteria, including service to
the Company or any Affiliate, in each case, on a specified date or dates or over
any period or periods, as determined by the Administrator. The Administrator
shall specify, or may permit the Participant to elect, the conditions and dates
upon which the Shares underlying the Restricted Stock Units shall be issued,
which dates shall not be earlier than the date as of which the Restricted Stock
Units vest and become nonforfeitable and which conditions and dates shall be
consistent with the applicable provisions of Section 409A of the Code or an
exemption therefrom. On the distribution dates, the Company shall issue to the
Participant one unrestricted, fully transferable Share (or the Fair Market Value
of one such Share in cash) for each vested and nonforfeitable Restricted Stock
Unit.
8.5    Performance Share Awards. Any Eligible Individual selected by the
Administrator may be granted one or more Performance Share awards which shall be
denominated in a number or range of Shares and the vesting of which may be
linked to any one or more performance criteria (in each case on a specified date
or dates or over any period or periods determined by the Administrator) and/or
time-vesting or other criteria, as determined by the Administrator.
8.6    Other Incentive Awards.  The Administrator is authorized to grant Other
Incentive Awards to any Eligible Individual, which Awards may cover Shares or
the right to purchase or receive Shares or have a value derived from the value
of, or an exercise or conversion privilege at a price related to, or that are
otherwise payable in or based on, Shares, shareholder value or shareholder
return, in each case, on a specified date or dates or over any period or periods
determined by the Administrator. Other Incentive Awards may be linked to any one
or more performance criteria determined appropriate by the Administrator.





--------------------------------------------------------------------------------





8.7    Other Terms and Conditions. All applicable terms and conditions of each
Award described in this Article 8, including without limitation, as applicable,
the term, vesting conditions and exercise/purchase price applicable to the
Award, shall be set by the Administrator in its sole discretion, provided,
however, that the value of the consideration paid by a Participant for an Award
shall not be less than the par value of a Share, unless otherwise permitted by
Applicable Law.
8.8    Exercise upon Termination of Service. Awards described in this Article 8
are exercisable or distributable, as applicable, only while the Participant is
an Employee, Director or Consultant, as applicable. The Administrator, however,
in its sole discretion may provide that such Award may be exercised or
distributed subsequent to a Termination of Service as provided under an
applicable Program, Award Agreement, payment deferral election and/or in certain
events, including without limitation, the Participant’s death, retirement or
disability or any other specified Termination of Service.
ARTICLE 9.
ADDITIONAL TERMS OF AWARDS
9.1    Payment. The Administrator shall determine the methods by which payments
by any Participant with respect to any Awards granted under the Plan shall be
made, including, without limitation: (a) cash or check, (b) Shares (including,
in the case of payment of the exercise price of an Award, Shares issuable
pursuant to the exercise of the Award) held for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences,
in each case, having a Fair Market Value on the date of delivery equal to the
aggregate payments required, (c) delivery of a written or electronic notice that
the Participant has placed a market sell order with a broker with respect to
Shares then-issuable upon exercise or vesting of an Award, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company in satisfaction of the aggregate payments required; provided,
however, that payment of such proceeds is then made to the Company upon
settlement of such sale, (d) other form of legal consideration acceptable to the
Administrator, or (e) any combination of the foregoing. The Administrator shall
also determine the methods by which Shares shall be delivered or deemed to be
delivered to Participants. Notwithstanding any other provision of the Plan to
the contrary, no Participant who is a Director or an “executive officer” of the
Company within the meaning of Section 13(k) of the Exchange Act shall be
permitted to make payment with respect to any Awards granted under the Plan, or
continue any extension of credit with respect to such payment with a loan from
the Company or a loan arranged by the Company in violation of Section 13(k) of
the Exchange Act.





--------------------------------------------------------------------------------





9.2    Tax Withholding. The Company and its Affiliates shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company or an Affiliate, an amount sufficient to satisfy federal, state, local
and foreign taxes (including the Participant’s social security, Medicare and any
other employment tax obligation) required by Applicable Law to be withheld with
respect to any taxable event concerning a Participant arising in connection with
any Award. The Administrator may in its sole discretion and in satisfaction of
the foregoing requirement allow a Participant to satisfy such obligations by any
payment means described in Section 9.1 hereof, including without limitation, by
allowing such Participant to elect to have the Company or an Affiliate withhold
Shares otherwise issuable under an Award (or allow the surrender of Shares). The
number of Shares which may be so withheld or surrendered shall be limited to the
number of Shares which have a fair market value on the date of withholding or
return no greater than the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income (or, to the extent provided by the Administrator, such higher withholding
rate that is in no event greater than the maximum individual statutory tax rate
in the applicable jurisdiction at the time of such withholding (or such other
rate as may be required to avoid the liability classification of the applicable
award under generally accepted accounting principles in the United States of
America)); provided, however, to the extent such Shares were acquired by the
Participant from the Company as compensation, the Shares must have been held for
the minimum period required by applicable accounting rules to avoid a charge to
the Company’s earnings for financial reporting purposes; provided, further,
that, any such Shares withheld or returned shall be rounded down to the nearest
whole Share to the extent rounding down to the nearest whole Share does not
result in the liability classification of the applicable Award under generally
accepted accounting principles in the United States of America. The
Administrator shall determine the fair market value of the Shares, consistent
with applicable provisions of the Code, for tax withholding obligations due in
connection with a broker-assisted cashless Option or Stock Appreciation Right
exercise involving the sale of Shares to pay the Option or Stock Appreciation
Right exercise price or any tax withholding obligation.
9.3    Transferability of Awards.
(a)    Except as otherwise provided in Section 9.3(b) or (c) hereof:
(i)No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until such Award
has been exercised, or the Shares underlying such Award have been issued, and
all restrictions applicable to such Shares have lapsed;
(ii)No Award or interest or right therein shall be subject to the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy) unless and until such Award has been exercised, or the
Shares underlying such Award have been issued, and all restrictions applicable
to such Shares have lapsed, and any attempted disposition of an Award prior to
the satisfaction of these conditions shall be null and void and of no effect,
except to the extent that such disposition is permitted by clause (i) of this
provision; and





--------------------------------------------------------------------------------





(iii)During the lifetime of the Participant, only the Participant may exercise
an Award (or any portion thereof) granted to him under the Plan, unless it has
been disposed of pursuant to a DRO. After the death of the Participant, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Program or Award Agreement, be
exercised by his personal representative or by any person empowered to do so
under the deceased Participant’s will or under the then-applicable laws of
descent and distribution.
(b)    Notwithstanding Section 9.3(a) hereof, with respect to transfers to
Permitted Transferees, the Administrator, in its sole discretion, may determine
to permit a Participant or a Permitted Transferee of such Participant to
transfer an Award to any one or more Permitted Transferees of such Participant,
subject to the following terms and conditions: (i) an Award transferred to a
Permitted Transferee shall not be assignable or transferable by the Permitted
Transferee (other than to another Permitted Transferee of the applicable
Participant) other than by will or the laws of descent and distribution; (ii) an
Award transferred to a Permitted Transferee shall continue to be subject to all
the terms and conditions of the Award as applicable to the original Participant
(other than the ability to further transfer the Award); and (iii) the
Participant (or transferring Permitted Transferee) and the Permitted Transferee
shall execute any and all documents requested by the Administrator, including
without limitation, documents to (A) confirm the status of the transferee as a
Permitted Transferee, (B) satisfy any requirements for an exemption for the
transfer under Applicable Law and (C) evidence the transfer.
(c)    Notwithstanding Section 9.3(a) hereof, a Participant may, in the manner
determined by the Administrator, designate a beneficiary to exercise the rights
of the Participant and to receive any distribution with respect to any Award
upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Program or Award
Agreement applicable to the Participant, except to the extent the Plan, the
Program and the Award Agreement otherwise provide, and to any additional
restrictions deemed necessary or appropriate by the Administrator. If the
Participant is married or a domestic partner in a domestic partnership qualified
under Applicable Law and resides in a “community property” state, a designation
of a person other than the Participant’s spouse or domestic partner, as
applicable, as his or her beneficiary with respect to more than fifty percent
(50%) of the Participant’s interest in the Award shall not be effective without
the prior written or electronic consent of the Participant’s spouse or domestic
partner. If no beneficiary has been designated or survives the Participant,
payment shall be made to the person entitled thereto pursuant to the
Participant’s will or the laws of descent and distribution. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is delivered to the Administrator
prior to the Participant’s death.
9.4    Conditions to Issuance of Shares.
(a)    The Administrator shall determine the methods by which Shares shall be
delivered or deemed to be delivered to Participants. Notwithstanding anything
herein to the contrary, neither the Company nor its Affiliates shall be required
to issue or deliver any certificates or make any book entries evidencing Shares
pursuant to the exercise of any Award, unless and until the Administrator has
determined, with advice of counsel, that the issuance of such Shares is in
compliance with Applicable Law, and the Shares are covered by an effective
registration statement or applicable exemption from registration. In addition to
the terms and conditions provided herein, the Administrator may require that a
Participant make such reasonable covenants, agreements, and representations as
the Administrator, in its discretion, deems advisable in order to comply with
Applicable Law.





--------------------------------------------------------------------------------





(b)    All Share certificates delivered pursuant to the Plan and all Shares
issued pursuant to book entry procedures are subject to any stop-transfer orders
and other restrictions as the Administrator deems necessary or advisable to
comply with Applicable Law. The Administrator may place legends on any Share
certificate or book entry to reference restrictions applicable to the Shares.
(c)    The Administrator shall have the right to require any Participant to
comply with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.
(d)    No fractional Shares shall be issued and the Administrator shall
determine, in its sole discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding down.
(e)    The Company, in its sole discretion, may (i) retain physical possession
of any stock certificate evidencing Shares until any restrictions thereon shall
have lapsed and/or (ii) require that the stock certificates evidencing such
Shares be held in custody by a designated escrow agent (which may but need not
be the Company) until the restrictions thereon shall have lapsed, and that the
Participant deliver a stock power, endorsed in blank, relating to such Shares.
(f)    Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by Applicable Law, the Company
and/or its Affiliates may, in lieu of delivering to any Participant certificates
evidencing Shares issued in connection with any Award, record the issuance of
Shares in the books of the Company (or, as applicable, its transfer agent or
stock plan administrator).
9.5    Forfeiture and Claw-Back Provisions.
(a)    Pursuant to its general authority to determine the terms and conditions
applicable to Awards under the Plan, the Administrator shall have the right to
provide, in the terms of Awards made under the Plan, or to require a Participant
to agree by separate written or electronic instrument, that: (i) any proceeds,
gains or other economic benefit actually or constructively received by the
Participant upon any receipt or exercise of the Award, or upon the receipt or
resale of any Shares underlying the Award, must be paid to the Company, and (ii)
the Award shall terminate and any unexercised portion of the Award (whether or
not vested) shall be forfeited, if (x) a Termination of Service occurs prior to
a specified date, or within a specified time period following receipt or
exercise of the Award, (y) the Participant at any time, or during a specified
time period, engages in any activity in competition with the Company, or which
is inimical, contrary or harmful to the interests of the Company, as further
defined by the Administrator or (z) the Participant incurs a Termination of
Service for cause; and
(b)    All Awards (including any proceeds, gains or other economic benefit
actually or constructively received by the Participant upon any receipt or
exercise of any Award or upon the receipt or resale of any Shares underlying the
Award) shall be subject to the applicable provisions of any claw-back policy
implemented by the Company, whether implemented prior to or after the grant of
such Award, including without limitation, any claw-back policy adopted to comply
with the requirements of Applicable Law.
9.6    Repricing. Subject to Section 11.2 hereof, the Administrator shall have
the authority, without the approval of the stockholders of the Company, to amend
any outstanding Option or Stock Appreciation Right to reduce its price per
share, or cancel any Option or Stock Appreciation Right in exchange for cash or
another Award when the Option or Stock Appreciation Right price per share
exceeds the Fair Market Value of the underlying Shares.





--------------------------------------------------------------------------------





9.7    Settlement of Awards. Without limiting the generality of any other
provision of the Plan, the Administrator may provide, in an Award Agreement or
subsequent to the grant of an Award, in its discretion, that any Award may be
settled in cash, Shares or a combination thereof.
9.8    Leave of Absence. Unless the Administrator provides otherwise, vesting of
Awards granted hereunder shall be suspended during any unpaid leave of absence.
Unless otherwise determined by the Administrator, a Participant shall not cease
to be considered an Eligible Individual, as applicable, in the case of any (a)
leave of absence approved by the Company, (b) transfer between locations of the
Company or between the Company and any of its Affiliates or any successor
thereof, or (c) change in status (Employee to Director, Employee to Consultant,
etc.), provided that such change does not affect the specific terms applying to
the Participant’s Award.
9.9    Amendment of Awards. Subject to Applicable Law, the Administrator may
amend, modify or terminate any outstanding Award, including but not limited to,
substituting therefor another Award of the same or a different type and changing
the date of exercise or settlement. The Participant’s consent to such action
shall be required unless (a) the Administrator determines that the action,
taking into account any related action, would not materially and adversely
affect the Participant, or (b) the change is otherwise permitted under the Plan
(including, without limitation, under Section 11.2 or 11.10).
9.10    Data Privacy. As a condition of receipt of any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section 9.10 by
and among, as applicable, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Company and its Affiliates may hold certain
personal information about a Participant, including but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title(s), any shares of stock held in the Company or any of its
Affiliates, details of all Awards, in each case, for the purpose of
implementing, managing and administering the Plan and Awards (the “Data”). The
Company and its Affiliates may transfer the Data amongst themselves as necessary
for the purpose of implementation, administration and management of a
Participant’s participation in the Plan, and the Company and its Affiliates may
each further transfer the Data to any third parties assisting the Company and
its Affiliates in the implementation, administration and management of the Plan.
These recipients may be located in the Participant’s country, or elsewhere, and
the Participant’s country may have different data privacy laws and protections
than the recipients’ country. Through acceptance of an Award, each Participant
authorizes such recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Company or any of its Affiliates or the
Participant may elect to deposit any Shares. The Data related to a Participant
will be held only as long as is necessary to implement, administer, and manage
the Participant’s participation in the Plan. A Participant may, at any time,
view the Data held by the Company with respect to such Participant, request
additional information about the storage and processing of the Data with respect
to such Participant, recommend any necessary corrections to the Data with
respect to the Participant or refuse or withdraw the consents herein in writing,
in any case without cost, by contacting his or her local human resources
representative. The Company may cancel Participant’s ability to participate in
the Plan and, in the Administrator’s discretion, the Participant may forfeit any
outstanding Awards if the Participant refuses or withdraws his or her consents
as described herein. For more information on the consequences of refusal to
consent or withdrawal of consent, Participants may contact their local human
resources representative.







--------------------------------------------------------------------------------





ARTICLE 10.
ADMINISTRATION
10.1    Administrator. The Committee (or another committee or a subcommittee of
the Board assuming the functions of the Committee under the Plan) shall
administer the Plan and, unless otherwise determined by the Board, shall consist
solely of two or more Directors appointed by and holding office at the pleasure
of the Board, each of whom is a Non-Employee Director and an Independent
Director; provided, however, that, subject to the requirements of Section 11.3,
any action taken by the Committee shall be valid and effective, whether or not
members of the Committee at the time of such action are later determined not to
have satisfied the requirements for membership set forth in this Section 10.l or
otherwise provided in the Company’s charter or Bylaws or in any charter of the
Committee. Except as may otherwise be provided in any charter of the Committee,
appointment of Committee members shall be effective upon acceptance of
appointment, Committee members may resign at any time by delivering written or
electronic notice to the Board, and vacancies in the Committee may only be
filled by the Board.
10.2    Duties and Powers of Administrator. It shall be the duty of the
Administrator to conduct the general administration of the Plan in accordance
with its provisions. The Administrator shall have the power to interpret the
Plan and all Programs and Award Agreements, and to adopt such rules for the
administration, interpretation and application of the Plan and any Program as
are not inconsistent with the Plan, to interpret, amend or revoke any such rules
and to amend any Program or Award Agreement provided that the rights or
obligations of the holder of the Award that is the subject of any such Program
or Award Agreement are not materially adversely affected by such amendment,
unless the consent of the Participant is obtained or such amendment is otherwise
permitted under Section 11.10 hereof. Any such grant or award under the Plan
need not be the same with respect to each Participant.
10.3    Action by the Administrator. Unless otherwise established by the Board,
in the Company’s charter or Bylaws or in any charter of the Committee or as
required by Applicable Law or, a majority of the Administrator shall constitute
a quorum and the acts of a majority of the members present at any meeting at
which a quorum is present, and acts approved in writing by all members of the
Administrator in lieu of a meeting, shall be deemed the acts of the
Administrator. To the greatest extent permitted by Applicable Law, each member
of the Administrator is entitled to, in good faith, rely or act upon any report
or other information furnished to that member by any officer or other employee
of the Company or any Affiliate, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.
10.4    Authority of Administrator. Subject to Applicable Law, the Administrator
has the exclusive power, authority and sole discretion to:
(a)    Adopt procedures from time to time intended to ensure that an individual
is an Eligible Individual prior to the granting of any Awards to such individual
under the Plan (including without limitation a requirement, if any, that each
such individual certify to the Company prior to the receipt of an Award under
the Plan that he or she has not been previously employed by the Company or an
Affiliate, or if previously employed, has had a bona fide period of
non-employment, and that the grant of Awards under the Plan is an inducement
material to his or her agreement to enter into employment with the Company or an
Affiliate);
(b)    Designate Eligible Individuals to receive Awards;
(c)    Determine the type or types of Awards to be granted to each Eligible
Individual;
(d)    Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;





--------------------------------------------------------------------------------





(e)    Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any performance criteria, any restrictions or limitations on the
Award, any schedule for vesting, lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, and any provisions related to non-competition and recapture of gain on
an Award, based in each case on such considerations as the Administrator in its
sole discretion determines;
(f)    Determine whether, to what extent, and under what circumstances an Award
may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
(g)    Prescribe the form of each Award Agreement, which need not be identical
for each Participant;
(h)    Decide all other matters that must be determined in connection with an
Award;
(i)    Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
(j)    Interpret the terms of, and any matter arising pursuant to, the Plan, any
Program or any Award Agreement;
(k)    Accelerate wholly or partially the vesting or lapse of restrictions of
any Award or portion thereof at any time after the grant of an Award, subject to
whatever terms and conditions it selects and Section 11.2; and
(l)    Make all other decisions and determinations that may be required pursuant
to the Plan or as the Administrator deems necessary or advisable to administer
the Plan.
10.5    Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program, any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding, and conclusive on all parties.
10.6    Actions Required Upon Grant of Award. Following the issuance of any
Award under the Plan, the Company shall, in accordance with the listing
requirements of the applicable securities exchange, (a) promptly issue a press
release disclosing the material terms of the grant, including the recipient(s)
of the grant and the number of shares involved (and if the disclosure relates to
an award to only one person, or to executive officers, or the award was
individually negotiated, then the disclosure must include the identity of the
recipient), and (b) notify the applicable securities exchange of such grant no
later than the earlier to occur of (i) five calendar days after entering into
the agreement to issue the Award or (ii) the date of the public announcement of
the Award.
ARTICLE 11.
MISCELLANEOUS PROVISIONS
11.1    Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 11.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Administrator; provided that, except as provided in Section
11.10 hereof, no amendment, suspension or termination of the Plan shall, without
the consent of the Participant, impair any rights or obligations under any Award
theretofore granted or awarded, unless the Award itself otherwise expressly so
provides.





--------------------------------------------------------------------------------





11.2    Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
(a)    In the event of any stock dividend, stock split, combination or exchange
of shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator may make equitable adjustments,
if any, to reflect such change with respect to (i) the aggregate number and kind
of shares that may be issued under the Plan (including, but not limited to,
adjustments of the Share Limit); (ii) the number and kind of Shares (or other
securities or property) subject to outstanding Awards; (iii) the terms and
conditions of any outstanding Awards (including, without limitation, any
applicable performance targets or criteria with respect thereto); and/or (iv)
the grant or exercise price per share for any outstanding Awards under the Plan.
(b)    In the event of any transaction or event described in Section 11.2(a)
hereof or any unusual or nonrecurring transactions or events affecting the
Company, any Affiliate, or the financial statements of the Company or any
Affiliate, or of changes in Applicable Law or Applicable Accounting Standards,
the Administrator, in its sole discretion, and on such terms and conditions as
it deems appropriate, either by the terms of the Award or by action taken prior
to the occurrence of such transaction or event, is hereby authorized to take any
one or more of the following actions whenever the Administrator determines that
such action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes Applicable Law or Applicable Accounting
Standards:
(i)    To provide for the termination of any such Award in exchange for an
amount of cash and/or other property, if any, equal to the amount that would
have been attained upon the exercise of such Award or realization of the
Participant’s rights (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction or event described in this Section 11.2, the
Administrator determines in good faith that no amount would have been attained
upon the exercise of such Award or realization of the Participant’s rights, then
such Award may be terminated by the Company without payment);
(ii)    To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
(iii)    To make adjustments in the number and type of securities subject to
outstanding Awards and Awards which may be granted in the future and/or in the
terms, conditions and criteria included in such Awards (including the grant or
exercise price, as applicable);
(iv)To replace such Award with other rights or property selected by the
Administrator in its sole discretion; and/or
(v)To provide that the Award cannot vest, be exercised or become payable after
such event.
(c)    In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 11.2(a) and 11.2(b) hereof:
(i)    The number and type of securities subject to each outstanding Award and
the exercise price or grant price thereof, if applicable, shall be equitably
adjusted; and/or





--------------------------------------------------------------------------------





(ii)    The Administrator shall make such equitable adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments to the
Share Limit).
The adjustments provided under this Section 11.2(c) shall be nondiscretionary
and shall be final and binding on the affected Participant and the Company.
(d)    Change in Control.  
(i)    Notwithstanding anything to the contrary in Section 11.2(b) above or any
applicable Award Agreement, if a Change in Control occurs and at least twenty
percent (20%) of the aggregate fair market value of the consideration payable to
the stockholders of the Company or the Company pursuant to such Change in
Control (as determined by the Administrator) is to be paid in the form of
securities of the successor or survivor entity, or a parent or affiliate
thereof, which securities are, at the time of such Change in Control, listed on
any established securities exchange (such as the New York Stock Exchange, the
NASDAQ Capital Market, the NASDAQ Global Market and the NASDAQ Global Select
Market) (the Company or such person, the “Publicly-Traded Successor Entity”)),
then all Options shall be continued, converted, assumed or replaced by such
Publicly-Traded Successor Entity with a substantially similar Option covering
the stock of the Publicly-Traded Successor Entity, with appropriate adjustments
as to the number and kind of shares and prices of such Options.
(ii)    If a Change in Control occurs and a Participant’s outstanding Awards are
not continued, converted, assumed, or replaced by the surviving or successor
entity in such Change in Control (but after taking into account the requirements
of Section 11.2(d)(i)), then immediately prior to the Change in Control such
outstanding Awards, to the extent not continued, converted, assumed, or
replaced, shall become fully vested and, as applicable, exercisable, and all
forfeiture, repurchase and other restrictions on such Awards shall lapse
immediately prior to such transaction, provided that, to the extent the vesting
of any such Award is subject to the satisfaction of specified performance goals,
such Award shall vest at the greater of (A) the target level of performance,
pro-rated based on the period elapsed between the beginning of the applicable
performance period and the date of the Change in Control, or (B) the actual
performance level as of the date of the Change in Control (as determined by the
Administrator) with respect to all open performance periods (and the vesting
pursuant to this clause (ii) shall constitute “full vesting” for purposes of
this Section 11.2(d)(ii)). Subject to Section 11.2(d)(i) above, upon, or in
anticipation of, a Change in Control, the Administrator may cause any and all
Awards outstanding hereunder to terminate at a specific time in the future,
including but not limited to the date of such Change in Control, and shall give
each Participant the right to exercise such Awards during a period of time as
the Administrator, in its sole and absolute discretion, shall determine. For the
avoidance of doubt, if the value of an Award that is terminated in connection
with this Section 11.2(d) is zero or negative at the time of such Change in
Control, such Award shall be terminated upon the Change in Control without
payment of consideration therefor.
(iii)    If a Change in Control occurs with respect to which a Participant’s
outstanding Awards are continued, converted, assumed or replaced by the
surviving or successor entity in such Change in Control (including, without
limitation, by a Publicly-Traded Successor Entity) if the Participant incurs a
Qualifying Termination on or following the date of such Change in Control, then
(A) each outstanding Award held by such Participant, other than any Award
subject to performance-vesting, shall become fully vested (and, as applicable,
exercisable) and all forfeiture restrictions thereon shall lapse upon such
Qualifying Termination and (B) each outstanding Option held by such Participant
may be exercised by the Participant (or the Participant’s legal guardian or
legal representative) until the original outside expiration date of such Option.





--------------------------------------------------------------------------------





(e)    The Administrator may, in its sole discretion, include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.
(f)    Unless otherwise determined by the Administrator, no adjustment or action
described in this Section 11.2 or in any other provision of the Plan shall be
authorized to the extent it would (i) result in short-swing profits liability
under Section 16 of the Exchange Act or violate the exemptive conditions of Rule
16b-3 of the Exchange Act, or (ii) cause an Award to fail to be exempt from or
comply with Section 409A of the Code.
(g)The existence of the Plan, any Program, any Award Agreement and/or any Award
granted hereunder shall not affect or restrict in any way the right or power of
the Company, the stockholders of the Company or any Affiliate to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Company’s or such Affiliate’s capital structure or its business, any merger
or consolidation of the Company or any Affiliate, any issue of stock or of
options, warrants or rights to purchase stock or of bonds, debentures, preferred
or prior preference stocks whose rights are superior to or affect the Common
Stock, the securities of any Affiliate or the rights thereof or which are
convertible into or exchangeable for Common Stock or securities of any
Affiliate, or the dissolution or liquidation of the Company or any Affiliate, or
any sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.
(h)In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the Shares or the share price of the Common Stock including any Equity
Restructuring, for reasons of administrative convenience, the Company in its
sole discretion may refuse to permit the exercise of any Award during a period
of up to thirty (30) days prior to the consummation of any such transaction.
11.3    Stockholder Approval Not Required. It is expressly intended that
approval of the Company’s stockholders not be required as a condition of the
effectiveness of the Plan, and the Plan’s provisions shall be interpreted in a
manner consistent with such intent for all purposes. Specifically, Nasdaq Stock
Market Rule 5635(c) generally requires stockholder approval for stock option
plans or other equity compensation arrangements adopted by companies whose
securities are listed on the Nasdaq Stock Market pursuant to which stock awards
or stock may be acquired by officers, directors, employees or consultants of
such companies. Nasdaq Stock Market Rule 5635(c)(4) provides an exemption in
certain circumstances for “employment inducement” awards (within the meaning of
Nasdaq Stock Market Rule 5635(c)(4)). Notwithstanding anything to the contrary
herein, if the Company’s securities are traded on the Nasdaq Stock Market, then
Awards under the Plan may only be made to Employees who have not previously been
an Employee or Director of the Company or an Affiliate, or following a bona fide
period of non-employment by the Company or an Affiliate, in each case as an
inducement material to the Employee’s entering into employment with the Company
or an Affiliate. Awards under the Plan will be approved by (a) the Company’s
Compensation Committee comprised entirely of Independent Directors or (b) a
majority of the Company’s Independent Directors. Accordingly, pursuant to Nasdaq
Stock Market Rule 5635(c)(4), the issuance of Awards and the Shares issuable
upon exercise or vesting of such Awards pursuant to the Plan are not subject to
the approval of the Company’s stockholders.
11.4    No Stockholders Rights. Except as otherwise provided herein or in an
applicable Program or Award Agreement, a Participant shall have none of the
rights of a stockholder with respect to Shares covered by any Award until the
Participant becomes the record owner of such Shares.





--------------------------------------------------------------------------------





11.5    Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.
11.6    Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Affiliate. Nothing in the Plan shall be construed to limit the
right of the Company or any Affiliate: (a) to establish any other forms of
incentives or compensation for Eligible Individuals of the Company or any
Affiliate or (b) to grant or assume options or other rights or awards otherwise
than under the Plan in connection with any proper corporate purpose including
without limitation, the grant or assumption of options in connection with the
acquisition by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, partnership, limited liability
company, firm or association.
11.7    Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan, the issuance and delivery of Shares and the payment of money under the
Plan or under Awards granted or awarded hereunder are subject to compliance with
all Applicable Law and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Any securities delivered under
the Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all Applicable Law. To the extent permitted by Applicable
Law, the Plan and Awards granted or awarded hereunder shall be deemed amended to
the extent necessary to conform to such Applicable Law.
11.8    Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.
11.9    Governing Law. The Plan and any Programs or Award Agreements hereunder
shall be administered, interpreted and enforced under the internal laws of the
State of Delaware without regard to conflicts of laws thereof.
11.10    Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Plan,
any applicable Program and the Award Agreement covering such Award shall be
interpreted in accordance with Section 409A of the Code. Notwithstanding any
provision of the Plan to the contrary, in the event that the Administrator
determines that any Award may be subject to Section 409A of the Code, the
Administrator may adopt such amendments to the Plan, any applicable Program and
the Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to avoid
the imposition of taxes on the Award under Section 409A of the Code, either
through compliance with the requirements of Section 409A of the Code or with an
available exemption therefrom, provided, however, that this Section 11.10 shall
not create an obligation on the part of the Company to adopt any such amendment,
policy or procedure or take any such other action, nor shall the Company have
any liability for failing to do so.
11.11    No Rights to Awards. No Eligible Individual or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator is obligated to treat Eligible Individuals, Participants
or any other persons uniformly.





--------------------------------------------------------------------------------





11.12    Unfunded Status of Awards. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Program
or Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate.
11.13    Indemnification. To the extent allowable pursuant to Applicable Law and
the Company’s charter and Bylaws, each member of the Board and any officer or
other employee to whom authority to administer any component of the Plan is
delegated shall be indemnified and held harmless by the Company from any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
such member in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action or failure to act pursuant to the Plan and
against and from any and all amounts paid by him or her in satisfaction of
judgment in such action, suit, or proceeding against him or her; provided,
however, that he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.
11.14    Relationship to other Benefits. No payment pursuant to the Plan shall
be taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.
11.15    Expenses. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.



